

MODIFICATION AGREEMENT


This Modification Agreement (“Modification”) made as of this 16th day of
September 2013, by and between Tate & Lyle Ingredients Americas LLC (“Tate &
Lyle”), a Delaware limited liability company, formerly Tate & Lyle Ingredients
Americas, Inc., and Amyris, Inc. (“Amyris”), a Delaware corporation, modifies
the Settlement Agreement, Termination Agreement, and Mutual Release
(“Settlement”) dated the 25th day of June 2013.


WHEREAS, the parties entered into the Settlement in order to finally settle and
compromise the Dispute, the Arbitration, and the Litigation as defined therein,
and


WHEREAS, the parties now desire to modify the Settlement by this Modification.


NOW THEREFORE, in consideration of the mutual covenants, conditions, and
agreements contained herein, and for other good and valuable consideration, the
adequacy and sufficiency of which are hereby acknowledged, the parties agree as
follows:


1.    Pursuant to Section 19 of the Settlement, Section 1.c of the Settlement is
entirely deleted and wholly replaced by the following:


“2,600,000 on or before 12 p.m. Central Time on September 27, 2013”


2.    The Modification to the Settlement as stated above shall not be construed
in any manner as a waiver by Tate & Lyle of its rights and remedies under the
Settlement or as otherwise available. For the purpose of avoiding doubt, Tate &
Lyle may immediately reinstitute the Litigation and/or Arbitration in the event
Amyris fails to make payment as specified under the Settlement and as modified
herein or in the event Amyris otherwise demonstrates non-compliance with the
Settlement or this Modification.


3.     Capitalized terms not defined herein shall have the same meaning as
ascribed to them in the Settlement.


4.    Other than as expressly modified herein, all provisions of the Settlement
remain in full effect and unchanged by this Modification.


IN WITNESS WHEREOF, the parties have executed this Modification on the day and
year first written above.


TATE & LYLE INGREDIENTS AMERICAS LLC
 
AMYRIS, Inc.
 
 
 
 
 
By:
/s/
 
By:
/s/
 
Name:Matthew D. Wineinger
 
 
Name: Nicholas Khadder
 
Title: President, Bulk Ingredients
 
 
Title: Interim General Counsel
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------






